DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot in view of the new ground(s) of rejections.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the side portions".  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1, 2-4, 6, 7, 13, and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wittern, III et al. (US 6,494,342 – hereinafter Wittern).
Re Claim 1:Wittern discloses a vended product lifting retrieval mechanism comprising: a frame assembly (at 42) mounted internally within a vending machine (30) forming at least a portion of a product retrieval bin (42), and having front (defined by lower lip, 54, and 46) and rear walls (55) and an upwardly open upper portion (near 56) (see Figs. 2 and 3); a retrieval door (45) pivotally mounted (by way of 60) to the vending machine (30) so as to move pivotally within the frame assembly (at 42) between open and closed positions (see Figs. 2 and 3), and to provide an opening (near 40) into the product retrieval bin (42) when in the open position, said retrieval door (45) having a front surface (see Fig. 2), opposing spaced apart sidewalls (47 and/or 62) extending rearwardly from the front surface (see Fig. 2), and a rear panel (opposite side to front) extending between the opposing spaced apart sidewalls (47) (see Fig. 4), a lifting body (56, 70) movable within the product retrieval bin (42) (see Figs. 2 and 3), the lifting body (56, 70) comprising opposing, spaced apart side walls (left side of 56, right side of 56, and/or 64, and/or 62) and an interconnected bottom member (70) all being positioned within the product retrieval bin (42), the opposing, spaced apart sidewalls (left side of 56, right side of 56, and/or 64, and/or 62) each having an upper portion (near 68 and/or near 66 and/or near 63) pivotally attached to opposing side walls (47 and/or 62) of the retrieval door (45), the lifting body (56, 70), including the interconnected bottom member (70) and the side portions (left side of 56, right side of 56, and/or 64, and/or 62), being movable between 

Re Claim 2:
Wittern discloses wherein said frame assembly provides a lifting motion guide (internal compartment and/or 54B) for the lifting body.

Re Claim 3: 
Wittern discloses wherein the rear panel comprises an anti-pilfering member when the delivery door is in its open position (see Fig. 5).

Re Claim 4:
Wittern discloses wherein the pivotal connection of the lifting body (56, 70) includes a pin (68 or 66 or 63) extending inwardly from an upper portion of the lifting body (56, 70) into a slot provided in each of the opposing spaced apart sidewalls (Examiner notes 

Re Claim 6:Wittern discloses providing a delivery door assembly (45, 62, 64) at a desired level suitable for all customers to retrieve vended products that can move between closed and open positions; providing a vended product delivery lift (56, 70) so as to be movable within a substantial portion of an interior space of a delivery bin (42), the vended product delivery lift (56, 70) comprising a bottom member (70) connected to and extending between a pair of spaced apart, opposing side members (left side of 56, right side of 56), an upper portion (near 68) of each side member (left side of 56, right side of 56) being  operatively connected to opposite sides of the delivery door assembly (45, 62, 64) that is movable between open and closed positions (see Figs. 2-4), causing the vended product delivery lift (56, 70) to be raised from a first lower position to a second higher position as the delivery door assembly (45, 62, 64) is moved from its closed to its open position (see Figs. 2 and 3), and causing an inside surface of the delivery door assembly (45, 62, 64) to serve as an anti-pilfering shield when the delivery door assembly (45, 62, 64) is open (see Fig. 5, see Figs. 1-5).

Re Claim 7:Wittern discloses wherein the bottom member (70) is positioned to follow closely to inner front and rear walls of the delivery bin (see Fig. 4).


Wittern discloses a frame assembly (at 42) mounted internally within a vending machine forming at least a portion of a product retrieval bin (42), and having front and rear walls and an open upper portion; a retrieval door (45 and/or 62) movably mounted to the vending machine so as to move within the frame assembly (at 42) between open and closed positions, and to provide an opening into the product retrieval bin (42) when in the open position, said retrieval door (45, and/or 62) having a front panel, and opposing spaced apart sidewalls (47 and/or 62) extending rearwardly from the front panel, said front panel substantially covering a front portion of the length and width of the opposing spaced apart sidewalls (47 and/or 62), and a rear panel extending between the opposing spaced apart sidewalls, a lifting body (56, 70) comprising opposing, spaced apart side members (left side of 56, right side of 56), and a bottom member (70) interconnecting a lower portion of the opposing spaced apart side members (left side of 56, right side of 56), an upper portion (near 68) of the opposing, spaced apart side members (left side of 56, right side of 56) including a movable connection (at 64, and/or at 62) to the retrieval door (45 and/or 62), the lifting body (56, 70)  being positioned so as to be movable within the interior of the product retrieval bin (42) between lower and raised positions as a function of retrieval door (45 and/or 62) movement between closed and open positions, respectively, with the raised position of the lifting body (56, 70) presenting the bottom member (70) and a vended product at a desired raised height for product retrieval (see Figs. 1-5).

Re Claim 15:
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wittern in view of Ranft et al. (5,909,823 – hereinafter Ranft).
Re Claims 3 and 14:


Ranft teaches wherein a rear panel comprises an anti-pilfering member (at 40) when the delivery door is in its open position, and a rear product delivery bin wall includes a stop member (at 48) positioned at a top end thereof to intersect and stop movement of the rear panel (see Fig. 11) (see Figs. 12).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Wittern with that of Ranft to assure a door can only be moved to a given position so as to reduce the amount and size of potential access to an interior of a vending machine.

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wittern in view of Troy Doom (US 2015/0243120 – hereinafter Doom).
Re Claims 16 and 17:
Wittern discloses wherein the retrieval bin includes front and rear walls and the bottom member (70) of the lifting body (56, 70) includes front and rear edges shaped to be complimentary to the front and rear walls of the retrieval bin (see Fig. 4 – Examiner notes its fits within), but fails to teach wherein side, front and rear edges of said bottom member are positioned within the retrieval bin to follow closely complimentary interior surfaces of the retrieval bin as the lifting body moves between lowered and raised positions as the retrieval door is moved between its closed and open positions.

Doom teaches wherein side, front and rear edges of a bottom member (700) are positioned within a retrieval bin to follow closely complimentary interior surfaces of the retrieval bin as the lifting body (700) moves between lowered and raised positions as a retrieval door (602) is moved between its closed and open positions (see Figs. 7A-7B).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Wittern with that if Doom to provide a fully enclosed dispensing bin for securement type purposes and an alternative bottom member as suggested as capable by Wittern (see Wittern col. 5 lines 33-57).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373.  The examiner can normally be reached on M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651